DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is in response to the submission filed 2020-06-30 (herein referred to as the Reply) where claim(s) 1-20 are pending for consideration.

Election/Restrictions
Under the statute, the claims of an application may properly be required to be restricted to one of two or more claimed inventions only if they are able to support separate patents and they are either independent (MPEP § 802.01, § 806.06, and § 808.01) or distinct (MPEP § 806.05 - § 806.05(j)). 
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Invention I: Claim(s) 1-18
The invention is directed to the subject matter of: Executing a set of functions of a received user application and monitoring traffic matters of the execution, then selecting optimal configuration of different configurations of the functions based on a rank.
CPC Classes: H04L45/70, G06F2119/12, H04L43/08, H04L41/145
Invention II: Claim(s) 19-20
The invention is directed to the subject matter of: Executing a set of functions of a received user application and receiving an identification of a high priority function of a set of functions of the received user application, then assigning execution of the high priority function to a tile with high routing priority.
CPC Classes: H04L47/2433, H04L45/302

The above identified inventions are patently distinct and not obvious variant of each other. For example, Invention 1 does not take into consider a priority among the functions nor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE TACDIRAN whose telephone number is 571-272-1717.  The examiner can normally be reached on M-TH, 10-5PM EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE TACDIRAN/Examiner, Art Unit 2415